          Case 5:21-cv-03006-SAC Document 4 Filed 04/16/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

SHAIDON BLAKE,

              Petitioner,

              v.                                                   CASE NO. 21-3006-SAC

JEFF ZMUDA, et al.,

              Respondents.

                               MEMORANDUM AND ORDER

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

Petitioner has requested leave to proceed in forma pauperis (see ECF No. 3), and the Court denies

Petitioner’s motion as moot.

Background

       Petitioner was convicted of 2nd degree murder and conspiracy to commit 1st degree murder

on April 13, 2007 in the Circuit Court for Baltimore City, Maryland. He was sentenced to life in

prison. State v. Blake, Case Nos. 106177028, 106177029, Circuit Court for Baltimore City.

Petitioner appealed his conviction to the Maryland Court of Special Appeals, and the court

affirmed Petitioner’s convictions and sentence on June 19, 2009. See Blake v. Wolf, Case No.

2013-cv-1160, 2015 WL 9490233 (D. Md. Dec. 29, 2015). On or about July 21, 2009, Petitioner

filed a motion for post-conviction relief in the Circuit Court. Id. The court denied Petitioner’s

motion on August 8, 2011. Petitioner appealed, and his application for leave to appeal was denied

on December 19, 2012.

       Petitioner then filed a 28 U.S.C. § 2254 petition in the Maryland District Court on April

19, 2013. On December 29, 2015, the court denied Petitioner’s petition for writ of habeas corpus

under § 2254. Blake, 2015 WL 9490233. Petitioner filed a second § 2254 petition in the Maryland


                                               1
          Case 5:21-cv-03006-SAC Document 4 Filed 04/16/21 Page 2 of 3




District Court on March 5, 2018.      The court dismissed the petition as successive on March 28,

2018. Blake v. Warden, Case No. 2018-cv-0698 (D. Md. Mar. 28, 2018). On May 14, 2018,

Petitioner filed a motion in the Fourth Circuit Court of Appeals requesting authorization to file a

successive habeas application. The Fourth Circuit denied his motion on May 29, 2018. In re:

Shaidon Blake, Case No. 2018-228 (4th Cir. May 29, 2018).

       It appears Petitioner filed another post-conviction action in the Baltimore Circuit Court on

December 9, 2020, and that action remains pending.

       Petitioner filed the instant petition under § 2254 on January 7, 2021. He challenges the

2007 Maryland convictions.

Rule 4 Review of Petition

       Rule 4 of the Rules Governing § 2254 Cases requires the Court to review a habeas petition

upon filing and to dismiss it “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.” Rules Governing § 2254 Cases, Rule 4,

28 U.S.C.A. foll. § 2254.

Discussion

       The Court has conducted a preliminary review of the petition and finds that this matter is

a third application for habeas corpus challenging the same convictions and is therefore successive.

A prisoner may not file a second or successive action under § 2254 without first obtaining

authorization from the circuit court of appeals allowing the district court to consider the petition.

28 U.S.C. § 2244(b)(3)(A). Without such authorization, the Court does not have jurisdiction to

address the merits of Petitioner’s current § 2254 petition. In re Cline, 531 F.3d 1249, 1251 (10th

Cir. 2008) (per curiam).




                                                  2
           Case 5:21-cv-03006-SAC Document 4 Filed 04/16/21 Page 3 of 3




        When a district court receives a successive petition without the necessary authorization,

the court may either dismiss it for lack of jurisdiction or transfer it to the circuit court in the interest

of justice. Id. at 1252. Factors the Court considers in deciding whether a transfer is in the interest

of justice include “whether the claim would be time barred if filed anew in the proper forum,

whether the claims alleged are likely to have merit, and whether the claims were filed in good

faith.” Id. at 1251 (citing Trujillo v. Williams, 465 F.3d 1210, 1223 n.16 (10th Cir. 2006)).

        In this case, Petitioner's claims appear to be time-barred. In addition, Petitioner purports

to be raising a new actual innocence claim, but the basis for the claim, DNA and lab reports

allegedly withheld by the prosecution, was considered in his first § 2254 petition. See Blake, 2015

WL 9490233, at *18. Finally, because Petitioner previously filed a second application for habeas

corpus in 2018 and yet failed to seek prior authorization for his current filing, the Court cannot

find the claims were filed in good faith. The Court concludes the transfer of this matter to the U.S.

Court of Appeals for the Tenth Circuit would not further the interests of justice. Petitioner may

seek authorization by applying to that court.

        IT IS THEREFORE ORDERED that Petitioner’s motion for leave to proceed in forma

pauperis (ECF No. 3) is denied as moot.

        IT IS FURTHER ORDERED that this matter is dismissed as an unauthorized second or

successive petition under 28 U.S.C. § 2254, which this Court lacks jurisdiction to consider.

        IT IS SO ORDERED.

        Dated April 16, 2021, in Topeka, Kansas.



                                                 s/_Sam A. Crow_____
                                                 Sam A. Crow
                                                 U.S. Senior District Judge



                                                     3
